Quinn, Chief Judge
(concurring in part and dissenting in part) :
In United States v Tobin, 17 USCMA 625, 631, 38 CMR 423, we held that “carrying a concealed weapon . . . constitutefsj conduct to the prejudice of good order and discipline, quite without regard to local law.” O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), did not change that principle. See United States v Beeker, 18 USCMA 563, 40 CMR 275. On the basis of Tobin and my opinion in United States v Borys, 18 USCMA 547, 40 CMR 259, I would affirm the concealed weapon charge as well as the dangerous drug charges.